JUSTICE CLARK, dissenting: For the reasons I stated in my earlier dissent in this case (see People v. Szabo (1986), 113 Ill. 2d 83, 97 (Clark, C.J., dissenting)), I respectfully dissent now. The procedural history of the defendant’s murder trial is well documented in the majority opinion. What I disagree with is this court’s waiving of several issues the defendant raised regarding his second sentencing hearing. (See People v. Szabo (1986), 113 Ill. 2d 83, 93-94.) After this court initially vacated defendant’s murder convictions and death sentence, and remanded the cause to the circuit court for a determination as to whether a new trial was warranted (see People v. Szabo (1983), 94 Ill. 2d 327), the circuit court reinstated the defendant’s convictions and a second sentencing hearing was held. Subsequently, the defendant was again sentenced to death. On direct appeal to this court, the defendant’s murder convictions were affirmed, as was his sentence of death. (See People v. Szabo (1986), 113 Ill. 2d 83.) At this time, this court also declined to consider any of the issues the defendant raised concerning his second sentencing hearing, stating that those issues were waived. (See Szabo, 113 Ill. 2d at 93.) This court noted that, although the defendant filed a post-trial motion for a new trial after the circuit court reinstated his convictions on remand, the defendant failed to file a post-trial motion after his second sentencing hearing. (Szabo, 113 Ill. 2d at 93.) Thus, any issues he raised regarding his second sentencing hearing must be reviewed under the more stringent plain error doctrine. (See Szabo, 113 Ill. 2d at 93-94.) After conducting this analysis, this court determined that none of defendant’s alleged errors rose to the level of plain error. At the time, I disagreed and continue to believe that the defendant should not have had to file a post-trial motion to ensure that his arguments pertaining to his second sentencing’hearing were addressed. As I stated in my earlier dissent: “ ‘Since this is a death penalty case, which under our constitution is automatically reviewed by this court (Ill. Const. 1970, art. VI, sec. 4(b)), we must review the case whether or not a written motion for a new trial has been filed. Otherwise, the constitutional provision for an automatic appeal would be meaningless.’ ” (People v. Szabo (1986), 113 Ill. 2d 83, 98 (Clark, C.J., dissenting), quoting People v. Caballero (1984), 102 Ill. 2d 23, 32.) The Illinois constitutional provision providing for direct appeal to this court in death cases does not place any limitation on the scope of review. Thus, because the death penalty is “qualitatively different” than a sentence of imprisonment due to its finality (see Szabo, 113 Ill. 2d at 99 (Clark, C.J., dissenting), quoting Woodson v. North Carolina (1976), 428 U.S. 280, 305, 49 L. Ed. 2d 944, 961, 96 S. Ct. 2978, 2991), I feel I must reiterate my reasons for my earlier dissent in this matter.